Case 8:18-cv-01462-JDW-AAS Document 23 Filed 02/27/19 Page 1 of 2 PageID 91




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 MICHAEL AMATO,                                CASE NO.: 8:18-cv-01462-JDW-AAS

         Plaintiff,

 vs.

 BANK OF AMERICA, N.A.,

         Defendant.
                                           /

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff,

MICHAEL AMATO, hereby dismisses the above-entitled action and all claims asserted in the

action against Defendant, BANK OF AMERICA, N.A., with prejudice. The parties agree to bear

their own fees and costs.

  Respectfully Submitted,                      Respectfully Submitted,

  /s/ Christopher W. Boss                      /s/ Courtney A. McCormick
  Christopher W. Boss, Esq.                    Courtney A. McCormick
  Florida Bar No.: 13183                       Florida Bar No. 0092879
  BOSS LAW                                     MCGUIREWOODS LLP
  Email: cpservice@bosslegal.com               Email: cmccormick@mcguirewoods.com
  9887 Fourth Street North, Suite 202          flservice@mcguirewoods.com
  St. Petersburg, Florida 33702                50 N. Laura Street, Suite 3300
  Telephone: (727) 471-0039                    Jacksonville, FL 32202
  Facsimile: (888) 449-8792                    Telephone: (904) 798-3200
  Attorney for Plaintiff                       Fax: (904) 798-3207
                                               Attorney for Defendant
Case 8:18-cv-01462-JDW-AAS Document 23 Filed 02/27/19 Page 2 of 2 PageID 92




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of February, 2019, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties either via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Electronic Filing,
including:

Courtney A. McCormick
McGuireWoods LLP
cmccormick@mcguirewoods.com
flservice@mcguirewoods.com
50 N. Laura Street, Suite 3300
Jacksonville, FL 32202
Attorney for Defendant

Emily Y. Rottmann
erottmann@mcguirewoods.com
McGuireWoods LLP
50 N. Laura Street, Suite 3300
Jacksonville, Florida 32202
Counsel for Defendant, Bank of America, N.A.

Sara F. Holladay-Tobias
stobias@mcguirewoods.com
McGuireWoods LLP
50 N. Laura Street, Suite 3300
Jacksonville, Florida 32202
Counsel for Defendant, Bank of America, N.A.

Anna Haugen
ahaugen@mcguirewoods.com
McGuireWoods LLP
50 N. Laura Street, Suite 3300
Jacksonville, Florida 32202
Counsel for Defendant, Bank of America, N.A.


                                                     /s/ Christopher W. Boss
                                                     Christopher W. Boss (FBN 13183)
